Bell, J.
The defendant invokes the aid of the common-law’ rule, which, departing from the pure morality enforced by’ 'the civil code, ordains that a vendor is not to be held answerable for the quality of his wares, or for any latent defect in them, unless he has made a fraudulent representation, or practised some trick or artifice, in. respect to them, whereby the vendee was deceived. It is very true that, generally speaking, a mere omission by a seller to communicate his knowledge of such defects will not bind him to answer for them, though, under peculiar circumstances, even silence will be deemed a fraud. Notwithstanding some contrariety of opinion is to be discovered in the cases, springing from a disposition sometimes entertained to engraft upon the body of the common law the doctrine of the civilians, it is now established;' as the general rule, that the foundation of such an action as the present, is the fraud and deceit of the defendant, by active artifice, to the injury of the plaintiff; or, as has been well expressed by an eminent judge, it is the fraud and damage coupled together, *297■which entitles the party injured to relief in a court of justice: Bacon v. Bronson, 7 Johns. Ch. R. 201. Such fraud exists where a party intentionally misrepresents a material fact, or- wilfully produces a false impression, in order to mislead another, or to obtain an undue advantage of him; and this misrepresentation may be, as well by arts or artifices, calculated to delude, as by positive assertions : 1 Story’s Eq. s. 192; Laidlaw v. Organ, 2 Wheat. 195; 1 Dow. Parl. R. 272. Ordinarily, this rule does not comprehend the expression of a false opinion when the parties are dealing irrespective of the particular knowledge possessed by each, because, as it is said, the simulated opinion is presumed not to mislead the other party, who has equal means of information, or, at least, can-not be supposed to rely upon it. But, if the seller falsely represent the quality or character of the commodity to be other than it is in fact, he will be liable to an action for deceit, or may be defeated in a suit brought for the purchase-money, if it appear that the purchaser, not enjoying equal means of knowledge, trusted to such representation. These principles are recognised by many cases. Among them, may be mentioned The Oneida Manufacturing Co. v. Lawrence, 4 Cow. 440, where it was held that, if the purchaser has a full opportunity to examine the article, the vendor will not be answerable for any latent defect, unless there be fraud or express warranty, or such a direct representation as is tantamount to it. This is in accordance with Dawes v. King, 1 Stark. Rep. 61; (2 E. C. L. R. 302;) and Baglehole v. Walters, 3 Camp. 154, which decide that, where a deceit is practised for the purpose of putting the party off his guard and preventing him from being as watchful as otherwise he would have been, an action for the deceit may be maintained. This is especially so, where the thing sold is afiirmed by the vendor to be in specie, the thing bargained for, when, in truth, it is something in its nature essentially different; and it will matter nothing that the article has been inspected and received by the buyer, if its true character be not easily ascertainable by such means, short of analytical experiment, as only indolence or folly would omit. This doctrine is asserted in Osgood v. Lewis, 2 Harris. & Gill, 495, on a question of breach' of contract in the sale of summer strained oil for winter sperm oil, the difference between which, in ordinary weather, could not be discovered upon inspection. The principle of this case is thought' to be departed from in the subsequent determination, by the same court, of Hyatt v. Boyle, 5 Gill. & Johns. 119; but, however this may be, it is certainly in accordance with our own case of Bor*298rekins v. Bevan, 3 Rawle, 23, afterwards recognised in Jennings v. Gratz, as settling the rule, in Pennsylvania, that a seller is answerable where the article inspected and received by the buyer fails to correspond, in specie, with the thing as which it was sold. To the same effect, and, indeed, going further, is Shepherd v. Kain, 5 Barn. & Ald. 240, where a ship was advertised for sale as a “copper-fastened vessel,” but “to be taken with all faults, without allowance for any defect whatsoever.” The vessel, though partially copper-fastened, was not what is known in the trade as a copper-fastened vessel. The buyer had a full opportunity to examine her before the sale ; yet, in an action on the warranty, it was ruled he was entitled to damages, for that the words “ with all faults,” could only mean all faults to which a copper-fastened vessel may be subject; but here the vessel was not copper-fastened, as she was described to be. Most of these, it is true, were actions ex contractu, arising from a breach of warranty, express or implied. But the principle they announce is cl fortiori applicable in case, as for a deceit which proceeds upon the ground of direct falsehood and fraud in the defendant, whereby the plaintiff was misled and damnified. “ A seller,” says Mr. Justice Story, in his luminous treatise on equity jurisprudence, “ is unquestionably liable to an action of deceit, if he fraudulently represent the quality of the thing sold to be other than it is in some particulars, which the buyer has not equal means with himself of knowing ; or, if he do so in such a manner as to induce the buyer to forbear making the inquiries, which, for his own security and advantage, he would otherwise have made.” This proposition is also advanced, in substance, by Chancellor Kent in his Commentaries, vol. 2, 484, 485, 2d ed., and an examination will show it to be the result of all the cases.
If we apply these principles to the facts proved on the trial of this cause, little or no hesitancy can be felt in coming to the conclusion, that the instructions given to the jury at Nisi Prius were, in every essential particular*, correct.
So far as appears from the record, the case was put upon the concession that the article sold by the defendant to the plaintiff was not copper, but a metal used as a substitute for it in sheathing ships. Though portions of it may have been copper, yet, as the testimony established, adulteration, by the admixture of foreign ingredients, had been so extensive as to destroy any distinctive character it might have originally possessed. Subjected to the test pointed out in Jennings v. Gratz, there would seem to be no *299pretence for asserting it to be copper in any sense, since it certainly was not merchantable under that designation. But, upon this point, and for the purposes of this decision, it is sufficient to repeat that the idea of its being entitled to the appellation of copper does not appear to have been entertained at the trial. The points submitted by the defendant for the answer of the learned judge who presided, do not assume it to have been so entitled; nor was he ever asked to leave to the jury, as matter of disputed fact, what was the true character of the article in question. The charge proceeds upon the concession that the thing sold was not copper, and, though on the argument the defendant’s counsel complained that the judge took the fact from the jury, it is not assigned for error here that he did so. We are then bound to treat the case as it appears to have been treated below, and, in this aspect of it, the first question is, did the defendant make any representation to the plaintiff’s agent in reference to the character of the subject proposed to be bought and sold ? This admits of but one answer. McG-inley swears that, when he called on the defendant, he asked if he had any old copper for sale ? To which the defendant replied, he had four thousand pounds, or a little over, and immediately carried the agent to the store where the so-called copper was deposited, and exhibited it as such. To the same effect is the testimony of William Molloy, the defendant’s son. Here, then, was a direct affirmation made in the course of the negotiation of a distinctive character of the article offered.
The next question is, did the defendant know, at the time, that this affirmation was false, and did he fraudulently advance it to mislead the plaintiff’s agent, and induce him to buy ? This was a question of fact for the jury upon all the evidence, which I may say, in .passing, appears to have been abundantly sufficient to establish a scienter and fraudulent motive — and was so, fairly, left to them. But in addition to positive misrepresentation, I think, with the judge who tried it, the case presents an instance of undue concealment of material facts, for which a court of equity would grant relief, and affording sufficient foundation for an action in a court of law. I agree that one dealing with another is not, under our system of law, bound in every instance to disclose all the facts within his knowledge which may be material to the interests of that other. But there are cases where a party is under a legal or, at least, an equitable obligation to communicate what is not known to the other party. In these cases, it is said, the latter has a right to be informed not merely in foro eonsciencice, but juris et de jure, *300This is always so, where, from the nature of the subject, there is created a trust or confidence between them which authorizes the ignorant party to act upon the presumption that there is no concealment. A'familiar illustration of this rule, most commonly cited by text writers, is of one selling an estate, knowing he had no title to it,.or knowing that there are encumbrances on it, of which the vendee is ignorant. The suppression of such a material fact, in respect to which the vendor must know the very purchase implies a trust and confidence that no such defect exists, would avoid the sale, on the ground of fraud: Arnot v. Biscoe, 1 Ves. 95, 96. Another instance is furnished by Pearson v. Morgan, 2 Bro. Ch. R. 390, where a party, when applied to for information by another about to loan money on the faith of a certain sum supposed to be secured upon an estate, misrepresented the fact and concealed the truth. Mr. Justice Buller, in giving judgment, said, “ In cases where fraud is a question of fact, it is always considered as a constructive fraud where the party knows the truth and conceals it; and such constructive fraud always makes the party liable.” But these observations are to be taken in connection with the fact that information was specially applied for. In the case in hand, from the impossibility of discovering, by inspection, the true character of the article offered, the vendor must have felt the vendee acted upon a confidence, inspired by the acts of the former, that the thing was what it seemed to be. But besides, here was an application for information answered by misrepresentation, and studied concealment to assist it; and the case is thus brought, as it seems to me, within the principle of Pearson v. Morgan. Nor does it help the defendant that, subject to the suggestion of falsehood, and the suppression of truth, as found by the jury, he said to the plaintiff’s agent, “ there it is, judge for yourself, I sell it as I bought it:” if the latter was put off his guard by the original misrepresentation, and the expressions were used in the vain expectation of escaping the responsibility already incurred. Such an artifice will not suffice to cancel the obligation incumbent upon a vendor to speak the truth, if he speak at all.
The last inquiry in cases of this nature is, was the vendee misled by the misrepresentation and concealment ? In this instance, the evidence leaves little if any room for a doubt upon this head. But this, too, was a question for the jury, and was so left to them by the court. By their verdict they have returned an affirmative answer.
This general review of facts, and of the principles which must *301direct the decision of the cause, disproves the existence of any mistake in the charge of the court. A detailed examination of the several errors assigned in this court, is, therefore, unnecessary, and they are dismissed with the single observation, that- they suggest nothing to warrant our interference with this judgment,
The ninth error avers that the plaintiff’s narr. is insufficient to support the verdict and judgment. This objection was very faintly urged on the argument, and is untenable. The declaration sets out a good cause of action; it may be defectively, but this is cured by the verdict. The difference is between a bad title to action, correctly pleaded, and a sufficient title, insufficiently averred.
Judgment affirmed.